Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 1 of 26 - Page ID#: 1192



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


  RORY SNOWDEN,                           )
                                          )
        Plaintiff,                        )                 Case No.
                                          )           5:19-cv-192-JMH-MAS
  v.                                      )
                                          )           MEMORANDUM OPINION
                                          )                AND ORDER
  SCHNEIDER ELECTRIC USA, INC.,           )
                                          )
        Defendant.                        )

                                        ***

        This matter comes before the Court on Defendant Schneider

  Electric USA, Inc.’s (“Schneider”) Motion for Summary Judgment [DE

  31]. In his Complaint [DE 1-1], Plaintiff Rory Snowden alleges

  Schneider racially discriminated against him in his employment as

  both an Assembler and Line Leader at Schneider. Snowden fails to

  show several essential elements of the claims raised against

  Schneider. Therefore, the Court will grant summary judgment.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        Rory Snowden was employed by Schneider from February 23, 2011,

  until his resignation in 2018. [DE 32, at 4 (citing [DE 32-3, at

  19])]. He started as an Assembler on the production line of

  Schneider’s Lexington plant, which primarily manufactures vehicle

  distribution and transmission equipment. Id. at 3-4; [DE 39, at

  1]. Schneider’s employees are represented by the International

  Brotherhood of Electrical Workers, Local 220 (the “Union”). [DE
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 2 of 26 - Page ID#: 1193



  32, at 4 (citing [DE 32-3, at 27]); DE 39, at 2]. In 2012, Snowden

  was promoted to the position of Line Leader, in which he supervised

  a small group of line workers. [DE 32, at 4 (citing [DE 32-3, at

  19-20]); DE 39, at 1].

        In 2013, Snowden had his first incident with Human Resources

  (“HR”). [DE 32, at 5]. Specifically, on October 20, 2013, Snowden’s

  supervisor became aware of an altercation between Snowden and

  fellow Line Leader, Jeremy Atkinson. Id. Snowden’s supervisor at

  the    time,   Tom    Rawlins,    reported     to    Pamela     Macy,   an   HR

  Representative, that Snowden told Rawlins something along the

  lines of, “I’ll kill him,” referring to Atkinson because Snowden

  thought Atkinson called him a “nigger.” [DE 32-3, at 39]; see also

  [DE 32, at 5; DE 39, at 2]. However, during Snowden’s deposition,

  when he was questioned about Atkinson’s alleged use of the racial

  slur, Snowden said, “It sounded like it,” but he was unwilling to

  “swear on it.” [DE 32-3, at 39]. Later that day, Snowden was

  brought in to meet with Macy, Rawlins, and two representatives

  from the Union to discuss the incident with Atkinson. [DE 32, at

  5 (citing [DE 32-3, at 45-47; DE 32-4, at 106-110; DE 32-5, at 3-

  4, 85-89])]. During the meeting, Snowden admitted to saying he

  would kill Atkinson and was placed on a 10-day suspension, required

  to    attend   mandatory    counseling,      and    given   a   “Last   Chance

  Agreement,” but he was not demoted at that time. [DE 32, at 5

  (citing [DE 32-3, at 35-39, 48-49, 51-53; DE 32-4, at 106-110; DE

                                         2
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 3 of 26 - Page ID#: 1194



  32-5, at 4, 85-89]); DE 39, at 2]. Macy’s subsequent investigation

  into the incident led her to believe that Atkinson did not violate

  company policy, but he was nonetheless counseled on his behavior.

  [DE 32, at 6 (citing [DE 32-4, at 106-110; DE 32-5, at 4-5, 85-

  89])].

        On   April   24,    2017,    Schneider      was    made    aware    of   sexual

  harassment allegations against Snowden.                 [DE 32, at 6 (citing [DE

  32-4, at 4, 113-24]. Four (4) days earlier, on April 20, 2017,

  Lara Walker was working alone in an enclosed “weld cell” when

  Snowden, the Line Leader for her group, entered the cell and began

  speaking with her. Id. During this conversation, Snowden allegedly

  stated, “‘Have you ever been with a black man? I always wanted to

  be with a little white girl. Want to go to Horseshoes and have a

  drink? You just pack a bag and I will take care of everything.’”

  Id. at 6 (quoting [DE 32-4, at 5]); see also [DE 32-3, at 63-66;

  DE 32-4, at 113-124]. Walker asserted that she “nervously ‘laughed

  it off’ and ‘told [Snowden] he was crazy.’” [DE 32-4, at 5]. After

  Snowden    allegedly      made    these       statements    to    Walker,      George

  Cunningham, a mechanic, entered the cell, and Snowden stopped

  talking to Walker. Id. When investigating these claims, HR manager

  Shannon    Phillips      spoke    with    Theresa   True,       another   Schneider

  employee, who informed Phillips that she too had a “run in” with

  Snowden. Id. Phillips spoke with Snowden, who admitted that he had

  asked Walker to meet him at the bar and that he had told Walker

                                            3
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 4 of 26 - Page ID#: 1195



  about his past “‘experiences,’” including that “‘he had never been

  with a white girl.’” Id.; see also [DE 32-3, at 63-66].

        At this interview, Snowden complained about how he felt that

  Cunningham and Walker’s conduct was inappropriate. [DE 32-4, at

  5]. Cunningham and Walker had previously been in a romantic

  relationship, and Cunningham told Phillips that “he had ‘put his

  hands’ on Walker recently ‘just as friends.’” Id. at 6. Cunningham

  further asserted that he “did not kiss or grope [Walker] recently

  although he may have done so in the past on a consensual basis.”

  Id. Cunningham and Walker were counseled “to act in an appropriate,

  respectful manner towards each other and their co-workers while at

  work.” Id. at 7.

        Despite Snowden’s prior “Last Chance Agreement,” Schneider

  did not terminate Snowden’s employment due to the Walker incident.

  Instead, Phillips found that Snowden had “violated the Company’s

  Policy against Sexual Harassment and Other Workplace Harassment,”

  and Snowden was demoted to the Assembler position. Id. at 6-7. The

  new Line Leader who replaced Snowden was a Caucasian male. [DE 39,

  at 7].

        After Snowden’s demotion, on April 28, 2017, HR received

  complaints that Snowden was engaging in threatening behavior on

  the shop floor. [DE 32-4, at 7]. Snowden had allegedly been staring

  threateningly at Walker and an investigation by Phillips revealed

  that another woman had allegedly been subjected to Snowden’s

                                         4
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 5 of 26 - Page ID#: 1196



  inappropriate comments. Id. at 7-8. However, no further action was

  taken against Snowden. Id. at 8. Instead, Phillips “concluded that

  these employee statements were further corroborating evidence of

  Snowden’s pattern of sexually harassing behavior, which further

  supported the decision to remove him from the Leader position.”

  Id.

        On April 24, 2018, Snowden went to Phillips to report an

  incident which had allegedly taken place five (5) days prior. [DE

  39, at 3]. This incident involved Snowden seeing his Leader, Mike

  Jones, a white man, wearing a white packaging cone on his head for

  approximately one (1) minute. Id.; [DE 32, at 11]. Snowden was

  under the impression that the cone was intended to resemble the

  attire worn atop the heads of members of the Ku Klux Klan (“KKK”),

  and   Snowden    believed     Jones’s       action   to   be   one   of   racial

  intimidation. [DE 39, at 3]. Snowden thought Jones may have said

  something while he had the cone on his head, but during Snowden’s

  deposition, he admitted that he did not hear what Jones said. [DE

  32-3, at 86-87]. Phillips investigated this allegation and found

  that Snowden’s two black coworkers who were present during the

  cone incident did not see the act as a racist gesture. Id. at 99;

  [DE 32-4, at 9-10]. Jones claimed that he was “just being silly”

  and that he thought the cone looked “like a party hat.” [DE 32-4,

  at 9]. Phillips concluded that Jones did not intend to act in a

  racist or threatening manner, but she still instructed Jones to

                                          5
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 6 of 26 - Page ID#: 1197



  throw the cone away and counseled him to be more careful about how

  his actions may be perceived. Id. at 9-10.

         On April 27, 2018, Phillips told Snowden that she found

  Jones’s actions were not intended to be “racially inflammatory”

  and that his coworkers did not interpret them as such. Id. at 10.

  Additionally,      Phillips     informed     Snowden     that    during    her

  investigation, Phillips discovered that other Schneider employees

  in Snowden’s group were uncomfortable with him. Id. Phillips

  informed Snowden that his coworkers “deserved respect,” that they

  “should feel comfortable working in the group,” and that “bullying

  is prohibited and can interfere with other employees’ peace of

  mind or ability to work.” Id. Finally, Phillips “reminded Snowden

  of Schneider Electric’s Harassment and Workplace Violence Policies

  and directed him to comply with those policies and to treat his

  fellow employees in a respectful manner.” Id. at 10-11; see also

  id.at 125-132.

         On April 30, 2018, Schneider received reports that Snowden

  made    further    threatening      remarks.    [DE    32-4,    at   136-38].

  Specifically, one of Snowden’s coworkers reported that Snowden had

  stated that he was a “‘messenger from God’” and that they would

  see “‘this place on the news next week.’” Id. at 137. Based on

  these comments, Snowden was suspended while HR investigated the

  comments and awaited Phillips’s return the following Monday, as

  Phillips was out of the office. Id. Snowden claims he made the

                                         6
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 7 of 26 - Page ID#: 1198



  statements regarding his intent to call a local news station to

  report the allegedly “racially hostile environment” at Schneider.

  [DE 39, at 3]. Following his suspension, Snowden was escorted out

  of the building, and approximately an hour later, sent a text

  message to his Union representative informing them that he was

  resigning. [DE 32, at 15; DE 39, at 3]. On May 7, 2018, Phillips

  received Snowden’s letter of resignation from Snowden’s Union

  representative. Id.

        On April 5, 2019, Snowden filed his Complaint [DE 1-1, at 2-

  5] in Fayette Circuit Court claiming Schneider subjected him to

  racial discrimination in violation of the Kentucky Civil Rights

  Act (“KCRA”), specifically KRS § 344.040, and created a racially

  hostile    work    environment      that   resulted     in    Snowden    being

  constructively discharged from his job. On May 1, 2019, Schneider

  removed this matter to this Court. [DE 1]. On January 31, 2020,

  Schneider file the present Motion for Summary Judgment [DE 31] and

  an accompanying Memorandum in Support [DE 32], which shall be

  discussed further herein.

                            II. STANDARD OF REVIEW

        “The court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ.

  P. 56(a). “A genuine dispute exists on a material fact, and thus

  summary judgment is improper, if the evidence shows ‘that a

                                         7
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 8 of 26 - Page ID#: 1199



  reasonable jury could return a verdict for the nonmoving party.’”

  Olinger v. Corporation of the President of the Church, 521 F. Supp.

  2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

  existence of a scintilla of evidence in support of the plaintiff’s

  position will be insufficient; there must be evidence on which the

  jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

  at 252. “The central issue is ‘whether the evidence presents a

  sufficient disagreement to require submission to a jury or whether

  it is so one-sided that one party must prevail as a matter of

  law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 251-52 (1986).

        The moving party has the initial burden of demonstrating the

  basis for its motion and identifying those parts of the record

  that establish the absence of a genuine issue of material fact.

  Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

  The movant may satisfy its burden by showing “that there is an

  absence of evidence to support the non-moving party’s case.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

  has satisfied this burden, the non-moving party must go beyond the

  pleadings and come forward with specific facts demonstrating the

  existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

  Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

  Moreover, “the nonmoving party must do more than show there is

                                         8
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 9 of 26 - Page ID#: 1200



  some metaphysical doubt as to the material fact. It must present

  significant probative evidence in support of its opposition to the

  motion for summary judgment.”           Hall Holding, 285 F.3d at 424

  (internal citations omitted).

        The Court “must construe the evidence and draw all reasonable

  inferences in favor of the nonmoving party.” Pennington v. State

  Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

  (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986)). However, the Court is under no duty to

  “search the entire record to establish that it is bereft of a

  genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

  (6th Cir. 2001). Rather, “the nonmoving party has an affirmative

  duty to direct the court’s attention to those specific portions of

  the record upon which it seeks to rely to create a genuine issue

  of material fact.” Id.

                                III. DISCUSSION

        Schneider moves for summary judgment, asking the Court to

  dismiss Snowden’s claims with prejudice. [DE 32, at 31]. Each of

  Schneider’s arguments shall be discussed in turn.

                        A. EMPLOYMENT DISCRIMINATION

        "‘The language of the KCRA generally tracks the language of

  Title VII and, thus, should be interpreted consonant with federal

  interpretation.’" Meads v. Lexington-Fayette Urban Cty. Gov't, No.

  15-5310, 2016 U.S. App. LEXIS 23776, at *5 (6th Cir. Jan. 20, 2016)

                                         9
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 10 of 26 - Page ID#:
                                    1201


(quoting Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 793

(6th Cir. 2000)). Although not clearly stated, the Parties appear

to agree that Snowden’s discrimination claim is a single-motive

claim, which means this claim must be “analyzed under the burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and later

modified by Texas Department of Community Affairs v. Burdine, 450

U.S. 248, 252–53, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).” Wright

v. Murray Guard, Inc., 455 F.3d 702, 706 (6th Cir. 2006); see also

[DE 32, at 17-18; DE 39, at 5]. Under a single-motive claim

framework, the plaintiff must first establish by the preponderance

of the evidence a prima facie case of discrimination. Wright, 455

F.3d at 706. If the plaintiff can show a prima facie case, the

burden    then   shifts    to   the   defendant     to   “‘articulate     some

legitimate, nondiscriminatory reason’” existed for the allegedly

adverse treatment. Texas Dept. of Community Affairs v. Burdine,

450 U.S. 248, 253 (1981) (quoting Green, 411 U.S. at 802); see

also Wright, 455 F.3d at 706. Lastly, “should the defendant carry

this burden, the plaintiff must then have an opportunity to prove

by a preponderance of the evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were a

pretext for discrimination.” Burdine, 450 U.S. at 253 (citing

Green, 411 U.S. at 804); see also Wright, 455 F.3d at 706.



                                      10
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 11 of 26 - Page ID#:
                                    1202


                            1. PRIMA FACIE CASE

       To establish a prima facie case of employment discrimination

under the KCRA, Snowden must show that (1) he was a member of a

protected class; (2) he suffered an adverse employment action; (3)

he was qualified for his position; and 4) he was replaced by

someone outside of the protected class or treated differently than

similarly-situated, non-protected employees. Wright, 455 F.3d at

707.

       In the present case, Snowden is indisputably a member of a

protected class because he is black. Snowden claims, “Defendant

argues that the Complainant did not suffer an adverse employment

decision.” [DE 39, at 5]. However, that is not what Schneider

argues.1 Instead, Schneider asserts, “To the extent Snowden claims


1    This is one of many inaccurate statements made in Snowden’s
Response [DE 39] and Affidavit [DE 39-1]. In addition to Snowden
and his counsel’s unfounded assertions, which are too numerous to
include herein, many of the citations found in Schneider’s
Memorandum [DE 32] are in the improper order. By placing citations
in the incorrect order, Schneider’s counsel initially gives the
impression that Schneider’s counsel is misrepresenting the
contents of documents in the record. Only after spending a
considerable amount of time sorting through each of the citations
was the able Court to discover that counsel habitually cites to
documents, and even directly quotes documents, that are not the
first citation after the body of the sentence. Going forward, when
Schneider’s counsel files pleadings with the Court, their
citations should conform with the standards found in the Bluebook.
     Regarding Schneider’s request for the Court to impose
sanctions against either Snowden or his counsel, see [DE 45, at 3-
8], the Court will not do so at this time. While many of Snowden’s
assertions that Schneider argues are improper misrepresentations
of fact could, in fact, be deliberate misrepresentations, they
could just as easily be the result of poor factchecking,
                                      11
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 12 of 26 - Page ID#:
                                    1203


that the Written Reprimand . . . is an adverse action, such a claim

fails because the Written Reprimand itself did not change his

hourly wage, benefits, duties or responsibilities.” [DE 39, at 18

(citing Handshoe v. Mercy Med. Ctr., 34 F. App’x 441, 447 (6th

Cir. 2002) (finding a “write-up” to be “insufficient to rise to

the level of a materially adverse employment action”); Allen v.

Michigan Dept. of Corr., 165 F.3d 405 (6th Cir. 1999); Marshall v.

Super Serv. LLC, No. 6:14-229-DCR, 2016 WL 1389595, at *8 (E.D.

Ky.   Apr.    6,   2016)).    Additionally,     Schneider     concedes    that

Snowden’s demotion from the Leader position “may constitute an

adverse employment action that is sufficient to support a claim

for race discrimination” but argues, “[H]e was removed from the

Leader    position     for   legitimate,      non-discriminatory       reasons

unrelated to his race,” which the Court will consider further




proofreading, and analysis. Many of the assertions could also just
be Snowden’s opinion. For example, Schneider takes umbrage with
Snowden’s assertion that his altercation with Atkinson was the
cause of his demotion years later. To be sure, the Atkinson
incident did not coincide with Snowden’s demotion. However, it is
at least arguable that the Atkinson incident being part of
Snowden’s disciplinary history with Schneider, coupled with his
later actions, led Schneider to demote Snowden. Snowden’s counsel
would serve himself, opposing counsel, and the Court well to take
more care to ensure that what he presents to the Court is factually
supported and accurate. The Court gives Snowden’s counsel the
benefit of the doubt, but many of Snowden’s supposed factual
assertions and the way his counsel has supported arguments with
said assertions give the Court pause. The Court hopes Snowden’s
counsel takes this second chance to heart because the Court may
not be as forgiving if Snowden’s counsel exhibits similar behavior
in the future.
                                      12
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 13 of 26 - Page ID#:
                                    1204


herein. [DE 32, at 18-19]. The Court agrees that a warning, such

as the Written Reprimand in this case, does not amount to an

adverse employment action. However, a demotion certainly is, and

Schneider agrees with that determination. See [DE 32, at 18-19; DE

45, at 8-9]. Additionally, a Caucasian male replaced Snowden as

Leader, which establishes the fourth prong of the prima facie case,

so   the   Court    need     not   consider      whether     Snowden     was   treated

differently than similarly situated white employees.

      Nevertheless,         to   the   extent     Snowden      attempts     to    argue

Phillips treated Walker and Cunningham, who Snowden claims behaved

similarly to him, more favorably than Phillips treated Snowden

because    Walker     and    Cunningham        were   white,       the   argument      is

unpersuasive. See [DE 39, at 7]. “‘[T]o make a comparison of a

discrimination       plaintiff’s       treatment      to    that    of   non-minority

employees, the plaintiff must show that the ‘comparables’ are

similarly-situated in all respects.’” Lewis-Smith v. W. Kentucky

Univ., 85 F. Supp. 3d 885, 899 (W.D. Ky. 2015), aff’d 15-5146 (6th

Cir. Jan. 12, 2016) (citing Mitchell v. Toledo Hospital, 964 F.2d

577, 583 (6th Cir. 1992)). Neither Walker nor Cunningham were

Leaders,    and     while    their     conduct    was      inappropriate       for    the

workplace,     it    was     consensual.       Following      the     investigation,

Phillips     counseled       Walker    and     Cunningham      to    behave      in    an

appropriate manner when they were at work, so they were given a

warning, which is essentially the same punishment Snowden received

                                          13
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 14 of 26 - Page ID#:
                                    1205


after    his   first   offense,    the        Atkinson    incident.    Walker   and

Cunningham did not receive a Last Chance Agreement, like Snowden,

but   their    alleged   conduct    was        not   as    severe    and   involved

consensual, albeit inappropriate, acts. There is also no evidence

in the record that Walker and Cunningham had a disciplinary

history, and at the time of his demotion, Snowden did. In fact,

prior to Phillips’s warning, there is no evidence that either

Walker or Cunningham had ever been disciplined while working at

Schneider.

        Despite being able to meet his burden to show three out of

four of the elements of the prima facie case, Snowden fails to

demonstrate that he was qualified for the position. To demonstrate

that he was qualified for the position of Leader, Snowden must

show that he was performing his job at a level that met Schneider’s

legitimate expectations at the time of his demotion. Robinson v.

Dixie Consumer Prod., LLC, No. 5:09-242-JMH, 2011 WL 1430276, at

*5 (E.D. Ky. Apr. 14, 2011) (citing Vincent v. Brewer Co, 514 F.3d

489, 495 (6th Cir. 2007)). Arguing that Snowden was failing to

meet Schneider’s legitimate expectations when he was removed from

the   Leader   position,    Schneider         states,     “[T]he    Company   had   a

legitimate expectation that its Leaders . . . would comply with

the Company’s Policy Against Sexual Harassment and Other Workplace

Harassment, and Snowden failed to comply with this and other

policies on multiple occasions.” [DE 32, at 19].

                                         14
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 15 of 26 - Page ID#:
                                    1206


      In   Robinson,      this   Court   found      the    plaintiff    failed    to

demonstrate that she met her employer’s legitimate expectations

where “[t]he Code of Conduct clearly set[] out [the employer’s]

expectations for its employees’ behavior, and [the plaintiff] was

repeatedly warned that her behavior violated the Code of Conduct.”

2011 WL 1430276, at *7. Prior to the plaintiff’s termination, the

plaintiff    had    an    incident   that      could      have   resulted   in   her

termination, but she was instead issue a Last Chance Agreement.

Id. A few months later, the plaintiff was issued an oral warning,

which escalated to another written warning when the problematic

behavior continued. Id. After another incident and a contentious

meeting regarding it, the employer found the plaintiff violated

the Code of Conduct and terminated her employment. Id. This Court

found the plaintiff’s repeated failure to comply with the Code of

Conduct,     even   after    receiving        several     warnings,    showed    the

plaintiff failed to meet the employer’s legitimate expectations at

the   time    of    her   termination,        and   the    plaintiff    failed    to

demonstrate otherwise.

      Like the plaintiff in Robinson, Snowden received a warning,

in the form of a Last Chance Agreement, prior to his demotion.

Specifically, after the incident where Snowden threatened to kill

Atkinson, Snowden signed a Last Chance Agreement. The incident

with Atkinson coupled with Snowden’s incident with Walker that

resulted in his demotion and True’s comments to Phillips about a

                                         15
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 16 of 26 - Page ID#:
                                    1207


similar encounter with Snowden show he was not complying with

Schneider’s policies and was, therefore, not meeting Schneider’s

legitimate     expectations         for    a    Leader.      Furthermore,    after   the

demotion,     it     was    revealed      that      another    female   coworker     was

allegedly subjected to Snowden’s inappropriate comments. However,

even without considering True and the other female coworker’s

allegations, the Atkinson and Walker incidents alone show Snowden

was not meeting Schneider’s legitimate expectations, and Snowden

does not meet his burden to show that he was meeting those

expectations. Thus, Snowden fails to establish a prima facie case

of discrimination.

                2. NONDISCRIMINATORY REASONS AND PRETEXT

       Even if Snowden could meet his initial burden of establishing

a    prima   facie    case,    he    has       failed   to    show   that   Schneider’s

legitimate, nondiscriminatory reasons for demoting him were a

pretext for unlawful discrimination. Schneider asserts that “[i]t

is    undisputed     that     Phillips     removed      Snowden      from   the   Leader

position based on her belief that he had engaged in inappropriate

and unprofessional behavior and violated the Company’s Policy

Against Sexual Harassment and Other Workplace Harassment, and

considering his history of misbehavior.” [DE 32, at 24 (citations

omitted)]. “If an employer has an honest belief in its proffered

nondiscriminatory reason for discharging an employee, the employee

cannot establish that the reason was pretext by showing the

                                               16
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 17 of 26 - Page ID#:
                                    1208


employer was ultimately incorrect.” Robinson, 2011 WL 1430276, at

*7 (citing Allen v. Highlands Hosp. Corp., 545 F .3d 387, 398 (6th

Cir. 2008)). “‘[T]he key inquiry is whether the employer made a

reasonably    informed     and     considered     decision   before     taking   an

adverse     employment    action.’”       Id.    (quoting    Martin   v.    Toledo

Cardiology Consultants, Inc., 548 F.3d 405, 414 (6th Cir. 2008)).

“‘The employee then has the opportunity to introduce contrary

evidence, but the decisional process need not be optimal, only

reasonably informed and considered.’” Id. (quoting Russell v.

Univ. of Toledo, 537 F.3d 596, 605 (6th Cir. 2008)).

        In the present case, Snowden denies that he sexually harassed

Walker,    but   he    fails     to   show     Schneider’s   decision      was   not

reasonably informed and considered. To the contrary, as previously

shown     herein,     Schneider,      namely    Phillips,    conducted     several

interviews with employees, including Snowden, Walker, Cunningham,

and True, before making her determination to remove Snowden from

the Leader position. Not only was Phillips’s decision reasonably

informed and considered, she showed restraint by opting to demote

Snowden instead of terminating his employment despite his earlier

Last Chance Agreement. Regardless of whether Snowden disagrees

with Phillips’s decision or believes the demotion was excessive,

Snowden has not shown Phillips’s decision to be anything other

than an honest belief that he should have been demoted due to his

alleged sexual harassment. Therefore, Snowden has failed to show

                                         17
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 18 of 26 - Page ID#:
                                    1209


Schneider’s legitimate, nondiscriminatory reason for demoting him

was a pretext for discrimination, and Schneider must be granted

summary judgment on Snowden’s racial discrimination claim.

                         B. HOSTILE WORK ENVIRONMENT

      Snowden’s hostile work environment claim also lacks a genuine

dispute of material fact and requires summary judgment. In Hafford

v. Seidner, the Sixth Circuit outlined the elements for a prima

facie case of a hostile work environment based on race as follows:

(1) the person was a member of a protected class; (2) the person

was subjected to unwelcomed racial harassment; (3) the harassment

was based on race; (4) the harassment unreasonably interfered with

the   person’s    work    performance      by    creating   an   intimidating,

hostile, or offensive work environment; and (5) the employer is

liable. 183 F.3d 506, 512 (6th Cir. 1999).

      As previously stated herein, there is no dispute that Snowden

is a member of a protected class. On the contrary, whether Snowden

was   subjected    to    any   harassment   is    contested.     The    only   two

occurrences      that    could   potentially      be   construed       as   racial

harassment were the paper cone incident and an earlier incident

where Snowden thought Atkinson used a racial slur. Schneider found

the paper cone incident to not be racially motivated, and Snowden’s

black coworkers who were present for the incident did not perceive

it as such. See [DE 32-3, at 99; DE 32-4, at 9-10]. Snowden

initially claimed that Jones may have said something while the

                                      18
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 19 of 26 - Page ID#:
                                    1210


paper cone was on his head, but Snowden later stated in his

deposition that he did not hear what Jones said. [DE 32-3, at 86-

87]. Similarly, Snowden originally asserted that he threatened to

kill Atkinson because he called Snowden a “nigger,” but during

Snowden’s deposition, he admitted that he could not swear that

Atkinson said the word. See [DE 32, at 5; DE 32-3, at 39; DE 39,

at 2]. Despite finding Snowden’s claims about Jones and Atkinson

to be exaggerated or not as he perceived them, Schneider counseled

both Jones and Atkinson about their behavior. [DE 32-4, at 9-10;

DE 32, at 6 (citing [DE 32-4, at 106-110; DE 32-5, at 4-5, 85-

89])].

       By construing the facts most favorably to Snowden, the non-

moving party, and ignoring Snowden’s own uncertainty about whether

Jones or Atkinson said anything racist, the two acts could be

considered instances of unwelcomed racial harassment. However, as

Schneider correctly asserts, “Even if Atkinson called Snowden a

‘Nigger’ as he alleges, a single remark by a co-worker nearly seven

years ago is time barred by the 5-year statute of limitations under

the KCRA and cannot establish actionable harassment.” [DE 45, at

17]; see also Scott v. FedEx Ground Package Sys., Inc., No. CV

5:19-412-DCR, 2019 WL 5967950, at *2 (E.D. Ky. Nov. 13, 2019)

(quoting Ammerman v. Bd. of Educ., 30 S.W.3d 793, 798 (Ky. 2000)

(“Under the KCRA, ‘[c]ivil rights claims are governed by the five-

year     statute   of   limitations     provided    in   KRS   413.120(2)).”

                                      19
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 20 of 26 - Page ID#:
                                    1211


Regardless of the claims regarding Atkinson’s alleged use of a

racial slur being time-barred, the hostile work environment claim

fails on the fourth prong, as Snowden has shown no evidence

indicating that the harassment was so severe that it interfered

with his work performance.

       To meet the fourth prong, a plaintiff must show that there

was conduct “‘severe or pervasive enough to create an environment

that a reasonable person would find hostile or abusive and the

victim must subjectively regard the environment as abusive.’”

Handshoe v. Mercy Med. Ctr., 34 F. App’x 441, 448 (6th Cir. 2002)

(quoting Bowman v. Shawnee State Univ., 220 F.3d 456, 463 (6th

Cir.   2000)).    “[T]he   hostile    work   environment        ‘must    be     both

objectively and subjectively offensive, one that a reasonable

person would find hostile or abusive, and one that the victim in

fact did perceive to be so.’” Lindsey v. Whirlpool Corp. 295 F.

App’x. 758, 766 (6th Cir. 2008) (quoting Faragher v. City of Boca

Raton, 524 U.S. 775, 787 (1998)). In determining whether harassment

was severe and pervasive, the Court, looking at the totality of

the circumstances, must consider the following factors: “‘the

frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive

utterance;     and   whether    it   unreasonably     interferes         with    an

employee's    work   performance.’”     Handshoe,     34   F.    App’x    at     448

(quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993)).

                                      20
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 21 of 26 - Page ID#:
                                    1212


        Here, Snowden cites Robinson v. Coca-Cola Enterprises, Inc.,

No. 1:06-CV-371, 2007 WL 2948869 (S.D. Ohio Oct. 9, 2007) to

support     his     position     that   “[r]epeated,       though     infrequent,

instances of racial slurs and imagery are sufficient to create a

hostile work environment.” [DE 39, at 9]. However, there are stark

differences between Robinson and the present case.

        In Robinson, the United States District Court for the Southern

District of Ohio found that a reasonable juror could find that

workers at a Coca-Cola plant were subjected to a racially hostile

work environment. Robinson, 2007 WL 2948869, at *14. The Robinson

plaintiffs      alleged   incidents     of   physical     assault    while      being

subjected to the repeated use of racial slurs, supervisors favoring

white    employees     while    scolding     black   employees      for   the   same

behavior, and incidents of racist graffiti being written in the

bathroom. Id. at 1-5. White supervisors allegedly mocked black

workers, used racial slurs, and turned the other way while white

employees harassed the black plaintiffs. Id.

        The alleged work environment in Robinson is a world apart

from the one Snowden alleges existed at Schneider, in which a

single employee, Jones, put a white paper cone on his head, Jones

and Atkinson may have said something racist that Snowden could not

confirm he heard and no other employee could corroborate, and both

Jones     and     Atkinson     were   counseled      by   HR   to    behave     more

professionally in the future. Concerning the paper cone incident

                                        21
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 22 of 26 - Page ID#:
                                    1213


with Jones, Snowden went so far as to admit that he could not hear

what he thought Jones said. [DE 32-3, at 86-87]. At best, Snowden,

considering the paper cone incident to be racially motivated,

appears to assume that if Jones said something, it was racist.

This is an unreasonable inference, unsupported by the testimony of

Snowden and other black employees present at the paper cone

incident, and the Court will not allow Snowden to use it in his

favor.

      Without any evidence that Jones actually said anything, the

Court is left with nothing more than Snowden’s belief, which was

not shared by any other black employee present for the incident,

that Jones placing a paper cone on his head was racist and not

just a juvenile, unprofessional act. Snowden may satisfy the

subjective component of the fourth element because he perceived

the paper cone incident to be racist, but he has failed to show

that a reasonable person would find the incident hostile or

abusive. See Lindsey, 295 F. App’x at 766 (quoting Faragher, 524

U.S. at 787. There is no evidence suggesting the paper cone

incident was intended as an act of racial hostility, so the Court

is unable to consider the paper cone incident as severe. See

Lindsey, 295 F. App’x. at 766 (quoting Faragher, 524 U.S. at 788

(“The harassment ‘must be extreme to amount to a change in the

terms and conditions of employment’. . .‘[S]imple teasing, offhand

comments, and isolated incidents (unless extremely serious) will

                                      22
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 23 of 26 - Page ID#:
                                    1214


not amount to discriminatory changes in terms and conditions of

employment.’”)); see also Barrett v. Whirlpool Corp., 556 F.3d

502, 517 (6th Cir. 2009) (quoting Konstantopoulos v. Westvaco

Corp., 112 F.3d 710, 716 (3d Cir. 1997)              (“‘[M]ute gestures’ such

as    squinting    and     shaking   one’s        fists   ‘cannot      itself    be

characterized as particularly severe.’”)).

      Even if the paper cone incident and the confrontation with

Atkinson, were assumed to be acts of racial hostility, the fact

that they were two infrequent events separated by several years,

both of which HR intervened in and attempted to remedy, precludes

the   Court   from   finding    that    these      incidents     are   enough    to

constitute severe and pervasive harassment. Moreover, Snowden

fails to show that the incidents involving Jones and Atkinson

negatively affected his work performance. If anything, the record

shows that any disruption following the incidents was caused by

Snowden’s     behavior.    Therefore,       the   Court   will   grant    summary

judgment on Snowden’s hostile work environment claim.

                          C. CONSTRUCTIVE DISCHARGE

      “To demonstrate constructive discharge, a plaintiff must

adduce evidence to show that (1) ‘the employer . . . deliberately

create[d]     intolerable    working    conditions,       as   perceived    by   a

reasonable person,’ (2) the employer did so ‘with the intention of

forcing the employee to quit,’ and (3) ‘the employee . . . actually

quit.’” Goldfaden v. Wyeth Labs., Inc., 482 F. App'x 44, 48 (6th

                                       23
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 24 of 26 - Page ID#:
                                    1215


Cir. 2012) (quoting Moore v. KUKA Welding Sys. & Robot Corp., 171

F.3d 1073, 1080 (6th Cir. 1999)). “‘To determine if there is a

constructive        discharge,   both    the     employer's     intent    and   the

employee's objective feelings must be examined.’” Id. “Intent can

be    shown    by     demonstrating     that    quitting      was   a   foreseeable

consequence of the employer's actions.” Goldfaden, 482 F. App'x at

48.

       In the present case, there is no indication that Schneider

had any intent to force Snowden to quit. In fact, given Snowden’s

disciplinary record, it appears that Schneider was working quite

hard to keep Snowden employed. After the Walker incident, even

though Snowden had a Last Chance Agreement, Schneider demoted him

instead of terminating his employment. Snowden attempts to compare

his case to Scott v. Goodyear Tire & Rubber Co., 160 F.3d 1121

(6th Cir. 1998) in which the Court of Appeals for the Sixth Circuit

found the doctrine of constructive discharge applied because the

plaintiff had “‘no definite prospect of continued employment with

the company.’” [DE 39, at 11 (quoting Scott, 160 F.3d at 1128)].

However, Snowden’s demotion does not indicate that he had no

prospect of continuing to be employed by Schneider. He was no

longer a Line Leader, but there is no indication in the record

that Snowden’s position as an Assembler was threatened or that a

demotion      would    foreseeably    lead     Snowden   to    resign.   Snowden’s

suspension while his remarks regarding Schneider being on the news

                                         24
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 25 of 26 - Page ID#:
                                    1216


also fails to allude to him having no prospects of continued

employment, especially when the Court considers the fact that his

suspension    after   the    Atkinson    incident   did    not   lead    to    his

termination.

      Furthermore, Snowden’s constructive discharge claim, like his

hostile work environment claim, fails because has not shown that

Schneider deliberately created intolerable working conditions, as

perceived by a reasonable person. Snowden may have subjectively

perceived    his   working    conditions     as   such,   but    as    has     been

repeatedly shown herein, his black coworkers did not agree with

his perception, and they certainly did not find the conditions so

appalling that they resigned. Accordingly, the Court will grant

summary judgment on Snowden’s constructive discharge claim.

                               IV. CONCLUSION

      For the foregoing reasons, each of Snowden’s claims against

Schneider should be dismissed. Accordingly, having considered the

matter fully, and being otherwise sufficiently advised,

      IT IS ORDERED as follows:

      (1)   Defendant    Schneider    Electric    USA,    Inc.’s      Motion   for

Summary Judgment [DE 31] is GRANTED;

      (2) Schneider’s Reply [DE 45], insofar as it requests that

the Court impose sanctions under Federal Rule of Civil Procedure

11, is DENIED;

      (3) This matter is DISMISSED WITH PREJUDICE; and

                                        25
Case: 5:19-cv-00192-JMH-MAS Doc #: 50 Filed: 10/14/20 Page: 26 of 26 - Page ID#:
                                    1217


      (4) This is a final and appealable order.

      This 14th day of October, 2020.




                                      26
